DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/19 is being considered by the examiner.

				Claim Status
Claims 1-5 are pending and are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ammann (US Pub 2001/0019826).

Regarding Claim 1, Ammann teaches an apparatus for manipulating magnetic particles, comprising: a main body that holds a tubular container in which a liquid layer 
a magnetic field application part that is provided in the main body, and moves relative to the container held by the main body to change a magnetic field, so as to move the magnetic particles in the container ([0127] The processing deck 200 also includes magnetic separation wash stations 800 for performing a magnetic separation wash procedure. Each magnetic separation wash station 800 can accommodate and perform a wash procedure on one reaction receptacle 160 at a time. Therefore, to achieve the desired throughput, five magnetic separation wash stations 800 working in parallel are preferred. Receptacles 160 are inserted into and removed from the magnetic separation wash stations 800 by the left-side transport mechanism 502. [0286] Turning to FIGS. 24-25, each magnetic separation wash station 800 includes a module housing 802 having an upper section 801 and a lower section 803. [0288] A pivoting magnet moving structure 810 is attached inside the lower section 803 at a pivot 812 so as to be pivotable about point 812. The magnet moving structure 810 carries permanent magnets 814, which are positioned on either side of an MTU slot 815 
a door that is pivotally attached to the main body and pivotably moves between a closed position opposing the container and an open position separated from the container ([0096] A flip-up arcuate specimen door 80 is pivotally attached to the housing so as to be vertically pivotal with respect to arcuate panel 78 so as to provide access to a forward portion of the specimen carousel behind the panel 78. Sensors indicate when the doors are closed, and the specimen door 80, the carousel door 74, and the pipette door 70 are locked during analyzer operation. The locking mechanism for each door preferably consists of a hook attached to a DC rotary solenoid (rated for continuous duty) with a spring return. Preferred rotary solenoids are available); and 
a latch mechanism that keeps the door in a state of being located in the closed position, wherein the latch mechanism has: a pivoting part pivotable about a pivot axis ([0096] The locking mechanism for each door preferably consists of a hook attached to 
an engaging part that engages with the pivoting part by contacting the pivoting part at a contact position in a state that the door is located in the closed position, in which an engaging state is released when the pivoting part is pivoted in a predetermined direction about the pivot axis, wherein in a case where an external force is applied in a 39direction toward the open position to the door located in the closed position, a force operates on the pivoting part at the contact position from the engaging part in a direction to pivot the pivoting part toward a side opposite to the predetermined direction ([0096] A flip-up arcuate specimen door 80 is pivotally attached to the housing so as to be vertically pivotal with respect to arcuate panel 78 so as to provide access to a forward portion of the specimen carousel behind the panel 78. Sensors indicate when the doors are closed, and the specimen door 80, the carousel door 74, and the pipette door 70 are locked during analyzer operation. The locking mechanism for each door preferably consists of a hook attached to a DC rotary solenoid (rated for continuous duty) with a spring return. Preferred rotary solenoids are available. [0252] Closure mechanisms comprising revolving doors 622, 624 are rotatably positioned within the openings 614 and 616. Each revolving door 622, 624 has a MTU slot 626 extending through a solid cylindrical body. The MTU slot 626 is configured to closely match the profile of the MTU 160, having a wider upper portion compared to the lower portion. A door roller 628, 630 is attached on top of each of the doors 622, 624, respectively. The revolving doors 622, 624 are actuated by solenoids (not shown) which are controlled by commands from the assay manager program to open and close 

Regarding Claim 2, Ammann teaches the apparatus for manipulating magnetic particles according to claim 1, wherein in a state that the door is located in the closed position, the pivot axis is located closer to a pivot center side of the door than the contact position in a radial direction orthogonal to both an opposing direction of the door and the main body and a vertical direction in which the pivot axis extends (A flip-up arcuate specimen door 80 is pivotally attached to the housing so as to be vertically pivotal with respect to arcuate panel 78 so as to provide access to a forward portion of the specimen carousel behind the panel 78. Sensors indicate when the doors are closed, and the specimen door 80, the carousel door 74, and the pipette door 70 are locked during analyzer operation. The locking mechanism for each door preferably consists of a hook attached to a DC rotary solenoid (rated for continuous duty) with a spring return. Preferred rotary solenoids are available.)  

Regarding Claim 3, Ammann teaches the apparatus for manipulating magnetic particles according to claim 1, wherein the pivoting part is provided on the door, and the engaging part is provided on the main body ([0096] A flip-up arcuate specimen door 80 

Regarding Claim 4, Ammann teaches the apparatus for manipulating magnetic particles according to claim 1, wherein the pivoting part is provided on the main body, and the engaging part is provided on the door ([0096] A flip-up arcuate 

Regarding Claim 5, Ammann teaches the apparatus for manipulating magnetic particles 40according to claim 1, wherein the latch mechanism has a biasing member that 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798